Title: To Thomas Jefferson from John Vaughan, 24 June 1822
From: Vaughan, John
To: Jefferson, Thomas

D SirPhilad
24. June 1822Your favor was recd & I have procured from Mr Girard 960 Franks in Paris which I have remitted to M Dodge—But during some serious indisposition of one of our family—your letter for M Dodge is mislaid I regret the Circumstance & request that you will immediately send me another & Copy, one shall go from hence one from N York—the Bill 1s & 2d went this dayI remain with respect & affection Y. friendJn VaughanThe outrageous attack of the Native Virgan has excited much indignation—His malevolence at first & his weakness &  piece have been made by you / 